DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-19, 24 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Messager et al. (Foreign Patent FR3031022 A1, hereby referred to as “Messager,” all citations taken from attached Espacenet Machine Translation) in view of Kadir et al. (U.S. Publication 2016/0296449 A1, hereby referred to as “Kadir”).
Re Claim 1, Messager discloses a refill for a hair treatment device, comprising an applicator member (page 4, paragraph [0003], line 160) impregnated with an anhydrous composition, wherein the applicator member has a density of between 0.11 and 0.25 g/cm3 (the examiner notes that this range falls within fiber density range taught by Messager, i.e. 0.080 g/cm3 and 0.400 g/cm3 (page 4, paragraph [0003], line 160)). However, Messager is silent to the anhydrous composition has a viscosity of between 100 and 600 centipoise.
Kadir teaches a cosmetic product, i.e. a “hair conditioning agent” (page 12, paragraph [0113], lines 1-11) that is capable of being used for a hair treatment device as a “hair straightening component” (page 2, paragraph [0022], lines 1-4). Additionally, Kadir discloses a cosmetic product with an anhydrous composition that “includes but are not limited to, silicones and silicone derivatives, cationic compounds the anhydrous composition has a viscosity of “at least 400 cPs [centipoise], or at least 1000 cPs, or at least 2000 cPs, or at least 3000 cPs, and can be up to 10,000 cPs” (page 17, paragraph [0167], lines 1-6). Kadir envisions the cosmetic product being applied with an “applicator, such as a brush, comb, sponge, pad, cloth…to coat the hair fibers with the [hair product] composition” (page 20, paragraph [0207], lines 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hair treatment refill of Messager to be impregnated with an anhydrous composition with viscosity at an optimal range, i.e. at least 400 centipoise and up to 10,000 centipoise as taught by Kadir to provide a cosmetic product refill that adheres well to hair fibers. Moreover, it would be obvious for one of obvious skill in the art to modify and adjust the viscosity of the anhydrous composition outside of and/or within the viscosity range taught by Kadir for further optimization of the refill’s adherence and application to hair fibers.  
Re Claim 2, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above. Additionally, Messager teaches the refill as claimed in Claim 1, wherein the applicator member is porous (page 4, paragraph [0003], line 135) to allow for effective saturation and retention of the anhydrous hair care product.
Re Claim 3, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above, wherein the applicator member has a density of between 0.15 and 0.2 g/cm3 (the examiner notes that this range falls within fiber density range taught by Messager, i.e. 0.080 g/cm3 and 0.400 g/cm3 (page 4, paragraph [0003], line 160)) and the anhydrous composition has a viscosity greater than 100 centipoise, and/or less than 120 centipoise (the examiner notes that the range falls within the viscosity range taught by Kadir, page 17, paragraph [0167], lines 1-6) to further narrow down and optimize the range(s) for the applicator member density and the anhydrous composition viscosity. Although Messager 220C, the appropriate temperature to measuring viscosity and density is well known in the art. 
	Re Claim 4, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above. Additionally, Messager discloses the refill as claimed Claim 1, wherein the applicator member is a felt (page 4, paragraph [0003], line 136), the fibers of the applicator member being oriented parallel or perpendicularly to the surface intended to be in contact with the hair to be treated (page 5, paragraph [0003], line 165) to orient the fibers of the applicator member, be it in parallel or perpendicularly, such that allows proper application of the cosmetic product, i.e. the cosmetic product refill.
Re Claim 6, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above, wherein the applicator member is impregnated with anhydrous composition.  Although Messager and Kadir are silent of an anhydrous composition with an initial degree of filling less than or equal to 90%, the examiner notes that Kadir teaches suitable package forms (i.e. such as pressurized and non-pressurized containers, such as cans, bottles, packets, ampoules, jars, tubes, and the like (page 20, paragraph [0206])) applicable to the anhydrous composition of the product refill to prevent unsolicited spillage of the anhydrous composition. Moreover, it is deemed prima facie obviousness in the art to determine variety of degrees of filling of the anhydrous composition to address and optimize cost, as well as other factors correlated to the cosmetic product refill volume and filling, which include manufacturing packaging, shipping, and product refill storing. 
Re Claim 7, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above, wherein the applicator member is impregnated with anhydrous composition.  Although Messager and Kadir are silent of an anhydrous composition initial degree of filling greater than or equal to 40%, the examiner notes that Kadir teaches suitable package forms (i.e. such as pressurized and non-pressurized containers, such as cans, bottles, packets, ampoules, jars, tubes, and the like (page 20, paragraph [0206])) applicable to the anhydrous composition of the product refill to prevent unsolicited 
Re Claim 8, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above, wherein the applicator member is impregnated with anhydrous composition.  Although Messager and Kadir are silent of an anhydrous composition with a degree of filling greater than 40% and/or less than 90%, the examiner notes that Kadir teaches suitable package forms (i.e. such as pressurized and non-pressurized containers, such as cans, bottles, packets, ampoules, jars, tubes, and the like (page 20, paragraph [0206])) applicable to the anhydrous composition of the product refill to prevent unsolicited spillage of the anhydrous composition. Moreover, it is deemed prima facie obviousness in the art to determine variety of degrees of filling of the anhydrous composition to address and optimize cost, as well as other factors correlated to the cosmetic product refill volume and filling, which include manufacturing packaging, shipping, and product refill storing. 
Re Claim 9, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above, wherein the applicator member is secured to a reservoir (taught by Messager, page 5, paragraph [0003], line 165) of anhydrous composition (taught by Kadir) to be applied to the hair to be treated to provide a structure that allows the applicator member to be impregnated with cosmetic product (taught by Messager, pages 4-5, paragraph [0003], lines 163-164) to be applied to the hair to be treated.
Re Claim 10, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above, wherein the applicator member and the reservoir, if appropriate, are impregnated with an anhydrous composition. Although Messager and Kadir are silent of an anhydrous composition with a volume of anhydrous composition greater than 6 ml and/or less than 14 ml, it is deemed prima facie obviousness in the art to determine the appropriate volumes anhydrous composition to address and 
Re Claim 11 the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above, wherein the applicator member has an elongate shape, with a rectangular or cruciform cross section, with a flat, pointed or rounded end that is intended to be in contact with the hair to be treated, (the examiner notes that Messager teaches the claimed invention, wherein the applicator member has an elongate shape, with a rectangular cross section, with a flat, pointed end that is intended to be in contact with hair to be treated, as shown in Reproduced Fig. 1 below) for optimal application and coverage of the cosmetic product on the hair to be treated. Although Messager and Kadir are silent of an applicator member and/or with one or two bevels, it is understood that as Claim 11 is written, the bevels are not required. Moreover, it is well known in the art to conduct further modify the cross section and edges of the applicator member for better application of the cosmetic product.

    PNG
    media_image1.png
    572
    966
    media_image1.png
    Greyscale

Reproduced Fig. 1 (Messager, 2014)
12 the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above. Additionally, Kadir the anhydrous composition comprises one or more natural or synthetic oils (page 17, paragraph [0169]) and synthetic oils (page 8, paragraph [0071]), for the purpose of the oil components acting as solvents, diluents, and/or carriers (page 8, paragraph [0068]) to optimize the formulation of the anhydrous composition within the cosmetic product refill, as well as to optimize the application of the cosmetic product to the hair to be treated.
Re Claim 13 the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above. Additionally, Kadir teaches an anhydrous composition, wherein the natural oils are chosen from mineral oils (page 17, paragraph [0169]), for the purpose of the natural oils acting as an emollients, i.e.  substances which regulate the rate and quantity of water uptake by the skin (page 12, paragraph [0108]) to optimize the formulation of the anhydrous composition within the cosmetic product refill, as well as to optimize the application of the cosmetic product to the hair to be treated.
Re Claim 14 the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 12 above, wherein the natural oils are chosen from plant oils as taught by Kadir, for the purpose of the plant oils acting as non-aqueous solvents (page 8, paragraph [0071]) to optimize the formulation of the anhydrous composition within the cosmetic product refill, as well as to optimize the application of the cosmetic product to the hair to be treated.
Re Claim 15 the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 12 above, wherein the synthetic oils are chosen from silicone oils as taught by Kadir,  for the purpose of the synthetic oils acting as an emollients, i.e. a substances which regulate the rate and quantity of water uptake by the skin (page 12, paragraph [0108]) to optimize the formulation of the anhydrous composition within the cosmetic product refill, as well as to optimize the application of the cosmetic product to the hair to be treated.
16, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 12 above. Additionally, Kadir teaches the anhydrous composition comprises one or more silicone oils, in a content of about 0.01 to 20% by weight, 0.05 to 15% by weight, 0.1 to 10% by weight and 1 to 5% by weight (page 14, paragraph [0137]) to provide the desired conditioning performance to the hair. Although Messager and Kadir are silent of an anhydrous composition comprising of silicone oils in a content of  between 0.05 and 99.9% by weight, relative to the total weight of the composition, the overlapping ranges of silicone oil content between 0.05 are 99.9% by weight (relative to total weight of composition) as claimed by the applicant, and the ranges of range about 0.01 to 20% by weight, 0.05 to 15% by weight, 0.1 to 10% by weight and 1 to 5% by weight (page 14, paragraph [0137]) of silicone content taught by Kadir are evidence of prima facie obviousness.
Re Claim 17, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above. Additionally, Kadir teaches that  the anhydrous composition also comprises one or more ingredients chosen from natural or synthetic waxes, cationic (page 31, claim 51, nonionic, anionic or amphoteric non-silicone polymers, UV-screening agents (taught by Kair as sunscreen agents), colorants, surfactants (page 8, paragraph [0067]), pigments, preservatives (page 8, paragraph [0067]), and fragrance (page 20, paragraph [0198]) to improve application and execution of a cosmetic product for desirable affects to the hair and/or scalp (page 8, paragraph [0066]). Although Messager and Kadir are silent of the inclusion of additional components, i.e. colorants, pigments, these materials are well known in the art.
Re Claim 18, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above.  Additionally, Messager teaches the refill as claimed in Claim 1, comprising a body delimiting a cavity that is formed at least partially by two opposite walls and a bottom and opens toward the outside by way of an opening, said applicator member being partially received in said cavity  (the examiner notes that Messager teaches that the applicator member shape is complementary to that of the cavity,  and extending partially out of the cavity, through the opening (page 3, paragraph [0003], lines 112-119) to encase the cosmetic product refill such that allows for the cosmetic product refill to be maintained within the hair treatment device and to be applied efficiently to the hair to be treated. 
Re Claim 19, the claimed invention of Fereyre and Kadir is disclosed in the rejection of Claim 1 above.  Additionally, Kadir teaches that the anhydrous composition can be provided in cosmetic product refill article comprising a closed package (the examiner notes that Kadir teaches that the composition can be provided and dispensed from suitable package forms, such as pressurized and non-pressurized containers, such as cans, bottles, packets, ampoules, jars, tubes, and the like (page 20, paragraph [0206])  and at least one cosmetic product refill as claimed in Claim 1, in the package to prevent unsolicited spillage of the anhydrous composition.
Re Claim 24, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 4 above, wherein the fibers being oriented in a longitudinal direction (the examiner notes that Messager teaches the fibers are orientated along the longitudinal axis Z of the cavity, page 14, paragraph [0003], lines 565-566) of the applicator member,  parallel to the surface intended to be in contact with the hair to be treated to allow proper application of the cosmetic product, i.e. the cosmetic product refill, to the hair to be treated. 
Re Claim 25, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 13 above. Additionally, Kadir teaches the anhydrous composition, wherein the natural oils being chosen from mixtures of hydrocarbon-based oils derived from petroleum (page 12, paragraph [0113]), volatile or non- volatile liquid paraffin (page 16, paragraph [0154]), liquid petroleum jelly (taught as petrolatum, page 12, paragraph [0108]), polyolefins (taught as liquid polyolefin conditioning oils, page 16, paragraph [0155]) for the purpose of the natural oil components acting as solvents, diluents, and/or carriers (page .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Messager (Foreign Patent FR3031022 A1, Espacenet Machine Translated) in view of Kadir (U.S. Publication 2016/0296449 A1), and further in view of Glenn et al. (U.S. Publication 2008/0087294 A1, hereby referred to as “Glenn”).
Re Claim 5, the claimed invention of Messager and Kadir is disclosed in the rejection of Claim 1 above.  However, Messager and Kadir are silent of applicator member2Docket No. 522218US Preliminary Amendmentis made of polyethylene, of polypropylene, or of a mixture of polyethylene and polypropylene.
Glenn teaches a similar configuration of the claimed invention, wherein the applicator member is taught as two plates (page 1, Abstract), and a cosmetic product refill taught as a containment zone (page 2, paragraph [0013]). Additionally, Glenn teaches each plate to be manufactured from a known material or combination of materials capable of supporting a hair treatment composition (page 3, paragraph [0033]). Moreover, Glenn discloses that suitable materials as polymer resins, such as polyolefin e.g. polypropylene, polyethylene, or polyethylene terephthalate composition (page 3, paragraph [0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Messager and Kadir to modify the applicator fiber members made of polyethylene, of polypropylene, or of a mixture of polyethylene as taught by Glenn to improve the application of anhydrous composition to hair to be treated. 

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments, on pgs. 6-8, filed 01/14/2022, the examiner notes that the references 
Applicant’s argument: A fiber density of between 0.080 g/cm3 and 0.400 g/cm3 taught in Messager is a relatively large range compared to the claimed range between 0.11 and 0.25 g/cm3.
Examiner’s response:  With regards to range of fiber density, the examiner notes that Messager teaches the claimed density range with sufficient specificity. Based on calculations shown in Fig. 3 below, there is a significant overlap, approximately 44%, between the range disclosed by Messager and that of the Applicant. While the fiber density range of the prior art is broader than the claimed fiber density range, Messager teaches that the applicator member may have a fiber density between 0.080 g/cm3 and 0.400 g/cm3, as such a material makes it possible to package and apply the cosmetic product (Messager, lines 160-161). Similarly, the applicant teaches the claimed range for the application of cosmetic product to the lock of hair to be treated (Specification filed 05/31/2019, lines 24-26). In addition, the examiner notes that the fiber density range of Messager is limited such that applicant’s claimed range can be readily envisaged by one of ordinary skill in the art. 

    PNG
    media_image2.png
    173
    816
    media_image2.png
    Greyscale

Fig.
Applicant’s argument: Kadir discloses indifferently a composition prepared as a water-free or water-based formulation (see paragraph [0069]).
Examiner’s response:  The examiner acknowledges that Kadir teaches that the composition “can be prepared as a water-free or water-based formulation,” [0069]. Nevertheless, the examiner notes that Kadir still teaches a cosmetic product with a cosmetic product with an anhydrous composition that “includes but not limited to silicones, oils, etc.” (0113]. 
Applicant’s argument: The specific claimed parameters (anhydrous composition, specific viscosity and specific density) are essential to produce a “synergic effect” and “satisfactory results in cosmetic feel and homogeneity of deposition” and that choosing density of applicator member and type/viscosity of composition is not obvious to one of ordinary skill in the art. The inventors have found, surprisingly, that the combination of a density of the applicator member and a viscosity of an anhydrous composition as recited in claim 1 makes it possible to deliver a satisfactory quantity of anhydrous composition on the hair.
Examiner’s response:  With regards to the combination of the density of the applicator member, and the type/viscosity of the anhydrous composition on the hair, the office does not find the relationship of said parameters and characteristics to be “surprising(ly),” unexpected results, as stated by the applicant.  The examiner notes that the indirect, inverse relationship between fiber density of the applicator member and the viscosity of composition to be applied to hair is expected. With a greater fiber density of the applicator member, there is less space available to load the composition to be applied to hair as well Refer to MPEP § 716.02, Allegations of Unexpected Results. 
Applicant’s argument: Glenn shows polyolefin plates of an applicator member and “does not cure deficiencies” of Messager and Kadir.
Examiner’s response:  The examiner notes that Glenn teaches suitable material for the plates of an applicator member, such as polyolefin, e.g. polypropylene, polyethylene or polyethylene terephthalate composition (Glenn, [0033]). As stated above, Applicant’s arguments with regards to the  deficiencies of Messager and Kadir were not found persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        



/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772